DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 10/05/2021 has been entered.  Claims 1, 4, 6-9, 12, and 16-19 have been amended. Claims 12-19 were previously withdrawn. Accordingly, claims 1-21 are currently pending in the application.  

Response to Arguments
Applicant's arguments filed 10/05/2021 have been fully considered but they are not persuasive.
Applicant’s arguments regarding claim 1 are moot as they rely upon amended claim limitations. The rejection of claim 1 as amended may be found below.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Dimter (US 2016/0175932 - of record) in view of Tyler (US 2018/0126655 - of record) and Share (US 2017/0371317).
Regarding claims 1-5 and 20-21, Dimter a system comprising an object 502 (part) on a build platform 509 (base plate), the object including an overhang 502a (overhang portion with an underside thereof facing towards the base plate) (fig 6; [0059]). Dimter further teaches a support 505 (a tension support rod attached to the base plate at a first attachment location and attached to the part at a second attachment location; tension support rod extending between the base plate and the overhang portion to secure the overhang portion to the base plate, the tension support rod having a first end and a second end opposite the first end) (fig 6; [0059]).
As shown in fig 6, Dimter teaches that the second end of support 505 is pivotally coupled to the overhang 502a to define a second pivot joint (wherein at least one of the first attachment location or the second attachment location comprises a pivot joint to enable movement of the tension support rod at the pivot joint) (fig 6; [0059]). Although Dimter does not specify that the first end of support 505 is pivotally coupled to build platform 509, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to add a first pivot join by duplicating the second pivot joint associated with the overhang 502, since it has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced, and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04(VI)(B).
Dimter does not specify wherein the first end pivotally coupled to the base plate within a socket of the base plate nor wherein the second end pivotally coupled to the overhang portion within a socket of the overhang portion to define a second pivot joint.
However, in the same field of endeavor, support structures in additive manufacturing, Tyler teaches anchor points 18 may be moveable of affixed (e.g., via matrix curing) to one or more moveable fixtures 28 (e.g., mechanisms that are attached to build chamber 26) (socket; the socket defining a cavity that accommodates the end of the tension support rod) ([0021]).  Fixtures 28 may include, for example, a linear device (e.g., a piston or rack), a rotary mechanism (e.g., a pivot joint, hinge, or screw), an actuator (e.g., a linear or rotary motor), etc. that allows for manual and/or automated movement of the corresponding anchor point(s) 18 during and/or after formation ([0021]).  
Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the first and second ends of support 505 taught by Dimter by adding the fixture 28 taught by Tyler since the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. MPEP 2143(A). One would have been motivated to allow for fine adjustment of anchor point position and/or orientation, or for desired transition between fabrication stages of structure (see Tyler, [0021]).
Examiner notes that the limitation “wherein the first pivot joint and the second pivot joint enable the tension support rod to rotate relative to the base plate and the part, respectively” is a recitation of intended result. However, apparatus claims cover what a device is, not what a device does, and thus, an apparatus claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. MPEP 2114(II). Here, the cited prior art teaches all of the positively recited structure (first pivot joint, second pivot joint, tension support rod, base plate, and part) of the claimed apparatus.
The combination does not specify wherein the pivot join includes a socket as instantly claimed.
However, in the same field of endeavor, additive manufacturing platforms, Share teaches that the bottom of build platform 1102 includes three sockets ([0098]).  Adjustable posts are inserted in the two sockets 1106 and 1108, which are herein referred to as front sockets ([0098]).  In some embodiments, 1106 and 1108 are not sockets but are instead connection regions where adjustable front posts are connected to the build platform 1102 ([0098]).  The posts engaging with sockets 1106 and 1108 are adjustable height posts ([0098]).  In an example embodiment, the adjustable height posts are spring-locked posts ([0098]). Socket 1104 is a pivot joint into which a ball end of a fixed-height post is insertable, and, in an example embodiment, from which the ball end is removable for removing the post from socket 1104 ([0099]).  During an adjustment of the build platform 1102, the ball end of the post allows for the surface of the build platform to easily rotate, as necessary, based on the adjustable heights of the posts provided in sockets 1106 and 1108 ([0099]).
Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the combination to include a socket as taught by Share since the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. MPEP 2143(C). 
Examiner notes that there are limitations recited in claims 1, 4-6, and 20-21 that are considered product-by-process limitations. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself. The patentability of a product or apparatus does not depend on its method of production or formation. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. MPEP 2113.
Regarding claims 6-11, as applied to claim 1, the combination does not specify the pivot joint as instantly claimed.
However, Tyler does state that fixtures 28 may include, for example, a linear device (e.g., a piston or rack), a rotary mechanism (e.g., a pivot joint, hinge, or screw), an actuator (e.g., a linear or rotary 
Accordingly, although Tyler does not specify the pivot joint as instantly claimed, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the combination such that the pivot joint includes the socket, protrusion, bulbous knob, pin, clearance space, and mechanical ligaments as instantly claimed, since it has been held that the change in form or shape, without any new or unexpected results, is an obvious engineering design. MPEP 2144.04(IV)(A)-(B). One would have been motivated to allow for fine adjustment of anchor point position and/or orientation, or for desired transition between fabrication stages of structure (see Tyler, [0021]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL M NELSON whose telephone number is (571)272-8174.  The examiner can normally be reached on 830 AM-600 PM EST (on campus Monday - Thursday; telework every other Friday).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMEL M. NELSON/Examiner, Art Unit 1743                                                                                                                                                                                                       

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743